DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-6, 8-11, 17, 19-20, 22-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 9 and 25 have been amended to recite ‘one or more haptics configured to position the intraocular lens in the eye”. Therefore the 102 prior art rejection to Wortz et al. is overcome. 
Applicant has amended claim 9 to recite that the combination of the refractive element and the mask is providing the function of the lens. However, it should be noted that the merely stating that the refractive element and the mask prevents the misalignment from occurring, does not preclude the use of art that provides the structural limitations of the claim. 
Claim Objections
Claim 25 is objected to because of the following informalities:  line 10 of the claim recites “the same” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, 25,28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the same visual acuity level" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what ‘the same visual acuity level’ is in comparison too?
Claim 22 recites that the mask is configured to “increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window’. From the specification it is unclear what structure is utilized to configure the device to achieve this function. The specification appears to disclose that the mask is configured to “increase tolerance to rotational misplacement within the patient's eye within a 30 degree window’ in combination with the refractive element, and not on its own. Additionally, although it is disclosed in the specification that the refractive element along with the mask prevents misalignment, it is unclear as to what structure allows for this function/intended use is being performed. For example, how is the refractive element preventing this misalignment from occurring? It appears that structure that allows for this intended use is absent from the claim that will allow for the device to perform this function.
Claim 25 recites the limitation "the same visual acuity level" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what ‘the same visual acuity level’ is in comparison too?
Claims 28-29 are rejected as being dependent from claim 25.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 9, applicant recites that the central aperture has a diameter of at least 0.85mm and less than or equal to 2.8mm.  Claim 6, which depends from claim 9, additionally recites, that the central aperture has a diameter of less than about 2.8 mm.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 22, applicant recites “wherein the mask is configured to increase tolerance to rotational misplacement within the eye within the 30degree window while maintaining a visual acuity of at least 20/20.  Claim 9, which claim 22 is dependent on, recites, “wherein a combination of the refractive element and the mask is configured to increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-11, 17, 19-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al. (US 2012/0143325) in view of Wortz et al. (US 9,358,103).

Referring to claims 6, and 9-10, Christie et al. discloses an intraocular lens comprising: a refractive element(paragraph 81, discloses contact lenses or intraocular lenses, to which the mask can be incorporated); one or more haptics(72 and 74, support strands) configured to position the intraocular lens in the eye, the one or more haptics(72 and 74) extending from a fixed end disposed at a periphery of the refractive element to a free end adapted to contact an inner surface of the eye(Fig. 40), the one or more haptics forming an anterior edge of the intraocular lens when implanted in the eye(haptics are located on the edge of the intraocular lens/refractive device and therefore at least in part forms the anterior edge); and a mask(34) configured to prevent light from passing through an annular region thereof and to permit light to pass through a central aperture thereof to increase depth of focus(abstract), a diameter of the central aperture is at least 0.85 mm and less than or equal to 2.8 mm(paragraph 156), wherein a combination of the refractive element and the mask is configured to 
Christie et al. discloses an embodiment with a refractive element that provides power correction to a patient (paragraph 150). 
Christie et al. lacks a detailed description of the refractive element adapted to counter astigmatism in a human patients eye/comprises a toric configuration. 
Wortz et al. teaches an implantable device in the same field of endeavor that includes an embodiment that incorporates a mask for the purpose of extending the depth of focus of a patient (col. 38, lines 16-46). 
Wortz et al. teaches a prosthetic capsular device wherein the refractive surface may comprise any and all lens powers including can be toric (toric lenses treat astigmatism) (col. 12, lines 23-42) for the purpose of treating vision abnormalities. 
It would have been obvious to a person of ordinary skill in the art to modify the lens of Christie et al. to include a toric lens/treat astigmatism as taught in Wortz et al. in order to treat vision abnormalities and it would only take routine skill in the art to modify the lens based on what vision correction is needed by patient. 
Referring to claim 3, as modified in claim 9 above, Christie et al. discloses wherein the mask is coupled with a face of an optic incorporating the mask (paragraph 115).
Referring to claim 4, as modified in claim 3 above, Christie et al. discloses wherein the mask is formed on a piggyback IOL configured to couple with the eye to place the mask on the face of the optic.
The recitation of the mask being formed on a piggyback IOL merely specify the intended use of the mask and do not infer any structural distinction of the mask.  Therefore the modified mask of 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the invented use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). MPEP 2114. 
Referring to claim 5, as modified in claim 9 above, Christie et al. discloses wherein the mask is embedded in an optic comprising the refractive element (paragraph 81 discloses the mask can be embodied in or combined with lenses).
Referring to claim 8, as modified in claim 9 above, Christie et al. lacks a detailed description of wherein the mask comprises a plurality of small holes disposed through the annular region to secure the mask to an optic including the refractive element. 
Wortz et al. teaches a device implantable device in the same field of endeavor that discloses annular portion that comprises small holes for the purpose of assisting in suturing the device (col. 28 lines 24-50).
The mask of Christie et al. can be incorporated onto a contact lens or into an IOL (paragraph 81). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mask of Christie et al. to comprise holes as taught in Wortz et al.(paragraph 127) in order to suture or attached the device.  The benefit would be to secure the mask to a lens so that it stays attached to the lens device. 
Referring to claim 11, Christie et al. discloses the mask is configured to increase depth of focus. 
Christie et al. lacks a detailed description of the magnitude equivalent of up to 2 diopters of add power. 
Wortz et al. discloses an implantable mask in the same filed of endeavor wherein the mask is configured to increase depth of focus by a magnitude of up to 2 diopters of add power to improve near and intermediate vision (col. 38 line 40-46).
It would have been obvious to a person of ordinary skill in the art to configure the mask to increase the depth of focus by a magnitude of to 2 diopters of add power as taught in Wortz et al. in order to improve near and intermediate vision. 
Referring to clam 17, Christie et al. discloses an alignment feature (paragraph 198) but lacks a detailed description of a refractive element comprising a rotational alignment feature. 
Wortz et al. disclose the importance of proper placement of the device, including rotation (col. 12, lines 59-64). 
It would it have been obvious to a person of ordinary skill in the art to modify the alignment element of Christie et al. to provide for rotational alignment as taught in Wortz et al. in order to not lead to degradation of vision(col. 12, lines 59-64).
Referring to claim 19, as modified in claim 9 above, Christie et al. discloses the mask is configured to increase depth of focus.
Christie et al. lacks a detailed description of the intraocular lens is configured to maintain the same visual acuity level from 0.0 to +/- 2.0 diopters of defocus. 
Wortz et al. discloses an implantable mask in the same filed of endeavor wherein the mask is configured to increase depth of focus by a magnitude of up to 2 diopters of add power to improve near and intermediate vision (col. 38 line 40-46).
It would have been obvious to a person of ordinary skill in the art to configure the mask to lens is configured to maintain the same visual acuity level from 0.0 to +/- 2.0 diopters of defocus as taught in Wortz et al. in order to improve near and intermediate vision. 
Referring to claim 20, Christie et al. discloses the mask comprising a polymeric material (paragraph 108) lacks a detailed description of the mask comprising an elastic material. 
Wortz et al. discloses the device that comprises an elastic material (col. 38, lines 22-23) for the purpose of providing a mask that that has the pinhole effect that increase the depth of field for the patient.  
The mask taught in Christie et al. is also aimed to increase the depth of flied of an eye of a patient (abstract).
It would have been obvious to a person of ordinary skill in the art to modify the polymeric material of Christie et al. to be an elastic material as taught in Wortz et al. in order to provide a mask portion that has a pin-hole effect that increases the depth of field of a patient. 
Referring to claim 22, as modified in claim 9 above, Christie et al. discloses wherein the mask is configured to increase tolerance to rotational misplacement within the eye within the 30 degree window while maintaining a visual acuity of at least 20/20 (See 112 rejection above. Additionally, given the same structure as the presently claimed device, the intraocular lens is fully capable of being configured to increase tolerance to rotational misplacement within the patient’s eye within a 30 degree window while maintaining a visual acuity of at least 20/20).
Referring to claim 23, as applied to claim 9 above, Christie et al. discloses wherein the 30 degree window is +/- 15 degrees(Given the same structure as the presently claimed device, the intraocular lens is fully capable of having the 30 degree window being +/-15 degrees).
Referring to claim 25, Christie et al. discloses an intraocular lens comprising: a refractive element (paragraph 81, discloses contact lenses or intraocular lenses, to which the mask can be .
Christie et al. discloses an embodiment with a refractive element that provides power correction to a patient (paragraph 150). 
Christie et al. lacks a detailed description of the refractive element adapted to counter astigmatism in a human patients eye/comprises a toric configuration. 
Wortz et al. teaches a prosthetic capsular device in the same field of endeavor wherein the refractive surface may comprise any and all lens powers including can be toric (toric lenses treat astigmatism) (col. 12, lines 23-42) for the purpose of treating vision abnormalities. 
It would have been obvious to a person of ordinary skill in the art to modify the lens of Christie et al. to include a toric lens/treat astigmatism as taught in Wortz et al. in order to treat vision abnormalities and it would only take routine skill in the art to modify the lens based on what vision correction is needed by patient. 
Referring to claims 27 and 29, as modified in claim 9 and 25 above, Christie et al. discloses wherein the one or more haptics are flat with respect to the refractive element (Fig. 40).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Wortz et al., as applied to claim 9 above, and further in view of  Zhao et al. (US 2009/0323020). 

Referring to claim 24, Modified Christie et al. discloses an intraocular lens with various optical powers and features (paragraph 150) but lacks a detailed description of the lens being monofocal.
Zhao et al. discloses a toric lens designed to treat astigmatism (abstract) where the lens can be a monofocal lens (paragraph 126) for the purpose of correcting vision impairments of a patient and treat astigmatism.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens to be monofocal in order to provide the necessary optical correction for the patient.

Claim 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Wortz et al., as applied to claims 9 and 25 above, and further in view of Currie (US 2014/0277437).

Referring to claims 26 and 28 modified Christie et al. lacks a detailed description of one or more haptics are vaulted with respect to the refractive element.
Currie discloses an intraocular lens that tilts relative to the haptic portion (paragraph 86; when the lens is tilted, the haptics are then vaulted with respect to the refractive element/optic) for the purpose of improving the accommodation within the eye (paragraph 86). 
Therefore it would have been obvious to a person of ordinary skill in the art to further modify the lens of Christie et al. to have the haptics vault with respect to the refractive element as taught in Currie in order to improve accommodation within the eye. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774